Case 2:21-cv-04372 Document 1-2 Filed 08/04/21 Page 1 of 3 PageID #: 12




              EXHIBIT B
     Case 2:21-cv-04372 Document 1-2 Filed 08/04/21 Page 2 of 3 PageID #: 13




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK
--------------------------------------------------------------------X
WILLIAM KING MOSS, III,                                               Index No.: 604690/2021

                                            Plaintiff,                  NOTICE OF APPEARANCE
                                                                        AND DEMAND FOR
                      -against-                                         COMPLAINT

BRENTWOOD UNION FREE SCHOOL DISTRICT,
CYNTHIA CIFERRI, ROBERT FELICIANO,
G. PAULA MOORE, JULIA BURGOS, SIMONE
HOLDER-DANIEL, MARIA GONZALEZ-PRESCOD,
EILEEN FELIX, RICHARD LOESCHNER,
VINCENT AUTERA and WAYNE LOPER,

                                             Defendants.
--------------------------------------------------------------------X



        PLEASE TAKE NOTICE that Caroline B. Lineen, from Silverman & Associates,

hereby appears as counsel for the defendants, BRENTWOOD UNION FREE SCHOOL

DISTRICT, CYNTHIA CIFERRI, ROBERT FELICIANO, G. PAULA MOORE, JULIA

BURGOS, SIMONE HOLDER-DANIEL, MARIA GONZALEZ-PRESCOD, EILEEN

FELIX, RICHARD LOESCHNER, VINCENT AUTERA, and WAYNE LOPER, in this action,

and demands that you serve a copy of the complaint within twenty (20) days after service of

this demand pursuant to CPLR § 3012, as well as all notices and other papers in this action,

upon the undersigned at the address stated below. This notice is not intended to be, and should
    Case 2:21-cv-04372 Document 1-2 Filed 08/04/21 Page 3 of 3 PageID #: 14




not be construed as, a waiver of any jurisdictional or other defenses.

Dated: White Plains, New York
       July 19, 2021

                                       Respectfully submitted,

                                  SILVERMAN & ASSOCIATES

                                 By:
                                       Caroline B. Lineen
                                       Attorneys for Defendants
                                       445 Hamilton Avenue, Suite 1102
                                       White Plains, New York 10601
                                       (914) 574-4510




TO: Michele A. Baptiste
    Attorney for Plaintiff
    (Via NYSCEF and Electronic Mail)

     William Moss
     32 South 5th Avenue
     Brentwood, New York 11717
     Williamkmoss3@gmail.com
     (Via Electronic Mail and First Class Mail)
